DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 
Re claims 8-12, it is unclear what is meant by a “main axis”.  What structure is this axis referring to, the drum configuration or the bulges?  The claims already recite a reference axis and rotational axis, and it is unclear how the “main axis” is configured in reference with the other axes being claimed.  Clarification and correction are required.
 Re claim 15, the recitation of “a laundry machine” is unclear because claim 1 (from which claim 15 depends) already recites a laundry machine.  Is this the same or different machine?  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0215431 to LV et al. (“LV”).
Regarding claims 1-15, LV (in Figs. 1-5 and associated text) discloses a washing drum (see Fig. 1 and ¶ [0032]) adapted to be rotatably mounted in a laundry washing machine wherein laundry to be washed may be placed (see, e.g., abstract), the washing drum comprising:
a tubular body wall configured to rotate around a rotational axis (see Fig. 1), the tubular body wall comprising at least one bulge (protrusions 2) protruding from the tubular body wall towards the rotational axis and at least one hole (dehydrating hole 3) through the tubular body wall (see, e.g., Figs. 3, 6, or 8); and
wherein a contour of the at least one bulge at the tubular body wall has the shape of a squircle (see rounded rectangles in Figs. 3-4, and that the rectangle protrusions may be squares in ¶ [0033], the rounded squares readable on a “squircle”), and wherein a reference axis of the squircle-shaped contour is inclined with respect to the rotational axis (see inclined angle of bulges aligned relative to rotational angle in Fig. 5; note the body wall in Fig. 5 when made tubular into the drum would have a rotational axis horizontal to Fig. 5, which clearly discloses a relatively inclined bulge alignment),
wherein the reference axis of the squircle-shaped contour is inclined with respect to the rotational axis to form an angle between 22.5° and 67.5° preferably an angle equal to 45° (note the incline relative to the horizontal rotational axis in Fig. 5 which is ,
wherein the at least one bulge comprises side walls extending from the contour and terminating at a bottom wall (see side walls of bulge 2 in Figs. 3-4, 6, 8-10, as well as bottom wall at channels 4 and holes 3),
comprising a plurality of the at least one bulge placed side by side, with two adjacent bulges defining a channel (4) therebetween,
wherein the at least one hole is located in the channel (see Figs. 3, 6, 8),
wherein the at least one hole is in the side walls and/or the bottom wall (see Figs. 3, 6, 8 where the holes are in the bottom wall),
wherein the side walls and/or the bottom wall are rounded (see Figs. 4, 9, 10, and ¶ [0035]),
comprising a plurality of the at least one bulge arranged in a row along a main axis (see, e.g., Figs. 5-6 and 7-8),
comprising one or more groups of the at least one bulge, the one or more groups comprising one or more rows of bulges aligned along a main axis (see, e.g., Figs. 5-6 and 7-8; note the plural rows may be construed as plural groups),
comprising a plurality of groups of the at least one bulge, with one or more of the groups being separated by a smooth area (note smooth flat space at holes 3 between bulges and groups in Fig. 6, as well as smooth flat spaces at 1 and 4 in Figs. 8-10),
wherein the main axis is parallel to the rotational axis (note plural bulge groups arranged in rows along rotational axis in Figs. 5-6 and 7-10, which is the same as the main axis above),
wherein the main axis is inclined with respect to the rotational axis (note in Figs. 5-6 and 7-10, groups of bulges may be in inclined rows which would make the main axis inclined with respect to the rotational axis),
wherein the height of the side walls is constant (based on Fig. 4 and Fig. 9, the height of the rounded side walls are constant),
wherein the height of the side walls varies (note in Fig. 10, the height of sidewalls for bulges 21 and 22 are different, i.e. they vary),
a laundry washing machine comprising a washing tub external to a washing drum according to claim 1 (note use of inner washing drum with a laundry washing machine and outer drum/tub in ¶ [0032]-[0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711